NOTICE OF ALLOWABILITY
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the limitations “wherein the electric motor overall height corresponds to the battery overall height, wherein the electric motor is composed of at least two electric motor modules, the at least two electric motor modules are arranged one behind the other in relation to a motor rotational axis, the at least two electric motor modules have a common rotor shaft or coupled rotor shafts, the electric motor and the battery are arranged at the same height, and a battery mass centre of gravity of the battery lies in a central third between the first and second axles”.
For example, attention is directed to Ito (US 2017/0225714) which teaches a similar apparatus. However, Ito fails to teach the above referenced limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EREZ GURARI whose telephone number is (571)270-1156.  The examiner can normally be reached on Monday-Friday 8:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EREZ GURARI/Primary Examiner, Art Unit 3618